Citation Nr: 1724824	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, catatonic type.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that decision, the RO declined to reopen a previously denied claim for service connection for schizophrenia, catatonic type.

In March 2011, the Veteran and his brother testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

In January 2014, the Board expanded the Veteran's appeal to include psychiatric disorders other than schizophrenia, catatonic type, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the case to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ continued to disallow the Veteran's claim, as expanded, and returned the case to the Board.

In November 2014, the Board found that the Veteran's claim for service connection for schizophrenia, catatonic type, needed to be reconsidered on the basis of newly received service department records, pursuant to 38 C.F.R. § 3.156(c).  The Board remanded the case to the AOJ for further development and readjudication.  After taking further action, the AOJ disallowed the Veteran's claim and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

During his most recent VA examination in July 2016, the Veteran reported receiving relevant treatment at Glenbeigh Hospital.  Because such records, if obtained, could bear on the outcome of his appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

Every veteran who served in the active military, naval, or air service after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.
 
In the present case, the evidence reflects that no psychiatric disorders were noted at the time of the Veteran's examination, acceptance, and enrollment for service.  Therefore, the presumption of soundness is for application.

As to whether the presumption has been rebutted, the record contains clear documentary evidence that the Veteran was diagnosed with schizophrenia during a period of inpatient care in July and August 1977, several weeks before he entered onto active duty.  As such, it is "clear and unmistakable" that the condition existed prior to service.

With respect to the question of aggravation, an in-service Medical Board and Physical Evaluation Board found that the Veteran's schizophrenia had not been aggravated by service.  However, no substantive rationale was provided for those conclusions and as a result, they are of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Two VA examiners have commented on the matter of in-service aggravation; in reports dated in July 2014 and July 2016.  However, neither examiner has addressed the matter in terms of the relevant legal standard (i.e., whether it is clear and unmistakable that the condition was not aggravated by service).  As such, further development is required.

Updated records of the Veteran's VA treatment should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from Glenbeigh Hospital, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA examiners who previously offered opinions in this case in July 2014 and July 2016.

The examiners should each be asked to review the expanded record and provide supplemental reports setting out opinions as to whether it is clear and unmistakable (i.e., manifest, obvious, or undebatable) that the Veteran's pre-existing schizophrenia did not increase in severity during service beyond the natural progress of the condition.

In so doing, the examiners should discuss the medical significance, if any, of the fact that the Veteran was discharged from Woodside Receiving Hospital in August 1977 (prior to service) with a final diagnosis of schizophrenia, catatonic type, with notations to the effect that it was felt that he was not psychotic at the present time.

The examiners should also discuss the medical significance of the fact that no psychiatric disorders were objectively identified at the time of the Veteran's enlistment examination in August 1977; that he was reported by his peers to be outgoing and well liked during basic combat training; that he subsequently exhibited what was described as withdrawn and antisocial behavior during advanced individual training, with symptoms that included a flat affect, verbalizations that were described as confused and somewhat bizarre, extreme difficulty in responding to simple questions, and Rorschach testing that was indicative of a thought disorder and overall level of functioning so grossly impaired that he appeared to be unable to deal with simple self care; that he was hospitalized and treated with medication; that he was found unfit for further military duty, and was discharged; and that his brother has since testified that the Veteran was more quiet when he returned from service, that he was more socially withdrawn, and that service "definitely made it worse."

If either of the aforementioned examiners is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

